IN THE COURT OF APPEALS OF IOWA

                                    No. 19-0271
                                Filed June 5, 2019


IN THE INTEREST OF C.L. and C.L.,
Minor Children

C.L., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Dallas County, Virginia Cobb, District

Associate Judge.



       A mother appeals the termination of parental rights to her two children.

AFFIRMED.



       Susan R. Stockdale, West Des Moines, for appellant mother.

       Thomas J. Miller, Attorney General, and Anna T. Stoeffler, Assistant

Attorney General, for appellee State.

       Kayla Stratton, Des Moines, attorney and guardian ad litem for minor

children.




       Considered by Potterfield, P.J., and Doyle and May, JJ.
                                          2


PER CURIAM.

       C.L. is the mother of two children, born in 2010 and 2012. In 2017, the

State filed petitions alleging the children were children in need of assistance

(CINA). Services were recommended and offered to the mother to address many

issues. Although she participated in a psychosocial evaluation, she minimally

participated in the case thereafter. Ultimately, the State proceeded to file petitions

for termination of her parental rights. Following a contested hearing in 2019, the

juvenile court terminated the mother’s parental rights pursuant to Iowa Code

section 232.116(1)(d) and (f) (2018).

       The mother appeals. Our review is de novo. See In re A.S., 906 N.W.2d

467, 472 (Iowa 2018). “When the juvenile court terminates parental rights on more

than one statutory ground, we may affirm the juvenile court’s order on any ground

we find supported by the record.” In re A.B., 815 N.W.2d 764, 774 (Iowa 2012).

We focus on paragraph (f), which requires the State to prove by clear and

convincing evidence

       that all of the following have occurred:
               (1) The child is four years of age or older.
               (2) The child has been adjudicated a [CINA] pursuant to
       section 232.96.
               (3) The child has been removed from the physical custody of
       the child’s parents for at least twelve of the last eighteen months, or
       for the last twelve consecutive months and any trial period at home
       has been less than thirty days.
               (4) There is clear and convincing evidence that at the present
       time the child cannot be returned to the custody of the child’s parents
       as provided in section 232.102.

See Iowa Code § 232.116(1)(f).

       The mother does not dispute the State proved the first three elements;

indeed, those elements are clear from the record. Both children are older than
                                           3


four; they were removed from her care in June 2017, and they were adjudicated

CINA in August 2017.        Her only argument is that she “complied with [the]

recommended services to the best of her ability so that the children could have

been safely returned to her care.” The record evidences otherwise.

       In October 2017, after the mother had completed her psychosocial

evaluation, the juvenile court in its disposition order directed the mother to

participate in a psychiatric evaluation and follow any recommendations. At the

August 2018 termination-of-parental-rights hearing, the mother had yet to

complete the evaluation. Although she initially insisted she had participated in a

psychiatric evaluation, the mother acknowledged she only had a psychosocial

evaluation. She claimed later she did not know there was a difference between

psychosocial and psychiatric evaluations.

       The mother believed the psychosocial evaluator provided a different report

to the court than the one the evaluator gave the mother. She maintained the

evaluator only told her she had “PTSD from the abusive relationship [she] was in.”

She later testified the evaluator

       just said do ongoing therapy which then [she] had started, and then
       they were trying to put [her] on medication because [her] allegations
       were delusions. [She saw her] medical doctor [she had] been seeing
       for the last fifteen years, and he said that was ridiculous, [she] didn’t
       need any medication . . . .

Asked again whether she had completed a psychological evaluation, the mother

testified, “I worked in the building across from an office actually and did talk to him.

He said I didn’t need it, and my doctor said I didn’t need any medication and I didn’t

have a psychiatric issue. . . . It was not necessary.” The record was left open after

the hearing for two weeks so that the mother could file proof that she received a
                                           4


different report or that a doctor told her she did not need a psychiatric evaluation

or medication. The mother did not file anything.

       The psychosocial evaluation in the record explicitly states the evaluator

believed the mother’s “psychiatric status [was] her biggest obstacle in moving

toward reunification with her children.”       The evaluator opined the mother’s

psychological test results “were clearly reflective of disturbed thinking, lack of

impulse control, the need for control, and extreme anger. Entering therapy is

recommended to help her work on restructuring her thinking and address her

paranoia.”

       In addition to the psychosocial evaluation, the mother’s behavior during the

case supports the recommendation that she receive a psychiatric evaluation. It

was reported the mother has threatened to harm the children’s father and the

children themselves. The psychosocial evaluator noted the mother had “made

several veiled threats toward her [Iowa Department of Human Services] worker

and her [service provider] during the interview.” The mother also “vocalized her

desire to retaliate against the children’s father.”

       The record shows the mother did nothing to address her mental-health

issues. Consequently, we agree with the juvenile court that the children could not

have been returned to the mother’s care at the time of the termination-of-parental-

rights hearing. Because the State established by clear and convincing evidence

the ground for termination in paragraph (f) of section 232.116(1), we affirm the
                                           5


juvenile court’s order terminating the mother’s parental rights.1

       AFFIRMED.




1
  We need not review any step of the three-step analysis the juvenile court must make in
terminating a parent’s parental rights if the step was not challenged by the parent on
appeal. See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010); see also Iowa Code § 232.116(1)-
(3). Accordingly, we only address the mother’s challenge of the grounds for termination
found by the juvenile court.